Exhibit 10.23(b) FIRST AMENDMENT TO LEASE(EXPANSION) This First Amendment to Lease (the "Agreement") is entered into as of December9, 2016, by and between WESTPORT OFFICE PARK, LLC, a California limited liability company ("Landlord"), and NEVRO CORP., a Delaware corporation ("Tenant"), with respect to the following facts and circumstances: A. Landlord and Tenant are parties to that certain Lease Agreement dated March5, 2015 (the "Original Lease") of certain premises (the "Existing Premises") within the building commonly known as 1800 Bridge Parkway, Redwood City, California 94065 (the "1800 Bridge Building"), and more particularly described in the Original Lease.Capitalized terms used and not otherwise defined herein shall have the meanings given those terms in the Original Lease. Effective as of the date hereof, all references to the "Lease" shall refer to the Original Lease, as amended by this Agreement. B. Landlord and Tenant desire to amend the Original Lease to add additional space on the terms and conditions provided herein.
